 Case 1:21-cr-00028-APM Document 184 Filed 05/06/21 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES                                     *
vs.                                               *   Case No.: 21-CR-28-APM
THOMAS E. CALDWELL                                *
         *       *      *         *    *      *       *      *       *      *       *
             UNOPPOSED REQUEST TO MODIFY CONDITIONS OF RELEASE

         COMES NOW, the Defendant, Thomas E. Caldwell, by and through his attorney, David

W. Fischer, Esq., and respectfully requests that the Court modify the conditions of release in this

matter, specifically to allow the Defendant to attend a Celebration of Life ceremony, and in

support of said motion states as follows:

      1. On March 12, 2021, the Defendant was released on 24/7 lock-down home incarceration

         at his residence and GPS monitoring. To date, the Defendant has fully complied with all

         conditions of release.

      2. The Defendant requests permission to leave his home to attend a Celebration of Life

         ceremony (funeral) for his best friend on May 22, 2021 from 1:00 p.m. to 5:00 p.m. (plus

         travel time) in Loudon County, Virginia.

      3. Assistant U.S. Attorney Kathryn Rackozy does not oppose the instant request.

      4. Pretrial Services Officer Sara Morehead, who has been provided with full details of the

         above-referenced event, does not oppose the instant request.
 Case 1:21-cr-00028-APM Document 184 Filed 05/06/21 Page 2 of 3




       WHEREFORE, the Defendant respectfully requests that he be permitted to attend the

Celebration of Life ceremony for his best friend on May 22, 2021 from 1:00 p.m. to 5:00 p.m. in

Loudon County, Virginia.




                                                             /s/
                                                   David W. Fischer, Esq.
                                                   Federal Bar No. 023787
                                                   Law Offices of Fischer & Putzi, P.A.
                                                   Empire Towers, Suite 300
                                                   7310 Ritchie Highway
                                                   Glen Burnie, MD 21061
                                                   (410) 787-0826
                                                   Attorney for Defendant
 Case 1:21-cr-00028-APM Document 184 Filed 05/06/21 Page 3 of 3




                               CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on this 6th day of May, 2021, a copy of the foregoing
Unopposed Motion to Modify Conditions of Release was electronically filed with the Clerk of
the United States District Court using CM/ECF, with a notice of said filing to the following:

Counsel for the Government:                 Office of the United States Attorney
                                            555 4th Street, NW
                                            Washington, DC 20001

                                                           /s/
                                                   David W. Fischer, Esq.
